Exhibit 10.A(i)a

 

[g16281jaimage002.gif]

 

LIMITED LIABILITY PARTNERSHIP

 

 

 

 

 

EXECUTION COPY

 

10 June 2003

 

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

as Issuer

 

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

as Arranger

 

- and -

 

CITIBANK INTERNATIONAL plc

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

as Dealers

 

--------------------------------------------------------------------------------

 

DEALER AGREEMENT

relating to a U.S.$200,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

1.

Interpretation

 

 

2.

Issue

 

 

3.

Representations And Warranties

 

 

4.

Covenants And Agreements

 

 

5.

Conditions Precedent

 

 

6.

Termination And Appointment

 

 

7.

Notices

 

 

8.

Third Party Rights

 

 

9.

Law And Jurisdiction

 

 

10.

Counterparts

 

 

SCHEDULE 1

CONDITION PRECEDENT DOCUMENTS

 

 

SCHEDULE 2

SELLING RESTRICTIONS

 

 

SCHEDULE 3

PROGRAMME SUMMARY

 

 

SCHEDULE 4

INCREASE OF MAXIMUM AMOUNT

 

 

SCHEDULE 5

APPOINTMENT OF NEW DEALER

 

 

SCHEDULE 6

FORM OF CALCULATION AGENCY AGREEMENT

 

2

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 10 June 2003

 

BETWEEN

 

(1)         ECOLAB INC. (the “Issuer”);

 

(2)         CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED (the “Arranger”); and

 

(3)         CITIBANK INTERNATIONAL plc and CREDIT SUISSE FIRST BOSTON (EUROPE)
LIMITED as dealers for the Notes to be issued under the Programme (each a
“Dealer”).

 

IT IS AGREED as follows:

 


1.           INTERPRETATION


 


1.1         DEFINITIONS

In this Agreement:

 

“Agency Agreement” means the note agency agreement, dated the date hereof,
between the Issuer and the Issue and Paying Agent, providing for the issue of
and payment on the Notes, as such agreement may be amended or supplemented from
time to time;

 

“Agreements” means this Agreement (as amended or supplemented from time to
time), any agreement reached pursuant to Clause 2.1, the Deed of Covenant and
the Agency Agreement;

 

“Dealer(s)” means the institution or institutions specified as a Dealer in the
Programme Summary together with any additional institution or institutions
appointed pursuant to Clause 6.2 but excluding any institution or institutions
whose appointment has been terminated pursuant to Clause 6.1;

 

“Deed of Covenant” means the deed of covenant, dated the date hereof, executed
by the Issuer in respect of Global Notes issued pursuant to the Agency
Agreement, as such deed may be amended or supplemented from time to time;

 

“Definitive Note” means a security printed Note in definitive bearer form;

 

“Disclosure Documents” means, at any particular date, (a) the Information
Memorandum, (b) the most recently published audited consolidated financial
statements of the Issuer, any subsequent quarterly unaudited financial
statements of the Issuer and any other financial statements of the Issuer on
Form 8-K, that in each case are filed with the United States Securities and
Exchange Commission (the “SEC”) and (c) any other document delivered by the
Issuer to the Dealer(s) which the Issuer has expressly authorised to be
distributed to actual or potential purchasers of Notes;

 

“Dollars” and “U.S.$” denote the lawful currency of the United States of
America; and “Dollar Note” means a Note denominated in Dollars;

 

“Dollar Equivalent” means, on any day:

 

(a)             in relation to any Dollar Note, the nominal amount of such Note;
and

 

3

--------------------------------------------------------------------------------


 

(b)            in relation to any Note denominated or to be denominated in any
other currency, the amount in Dollars which would be required to purchase the
nominal amount of such Note as expressed in such other currency at the spot rate
of exchange for the purchase of such other currency with Dollars quoted by the
Issue and Paying Agent at or about 11.00 a.m. (London time) on such day;

 

“Euro”, “euro”, “EUR” or “€” means the lawful currency of member states of the
European Union that adopt the single currency introduced in accordance with the
Treaty; and “Euro Note” means a Note denominated in Euro;

 

“FSMA” means the Financial Services and Markets Act 2000;

 

“Global Note” means a Note in global bearer form, representing an issue of
promissory notes of a like maturity which may be issued by the Issuer from time
to time pursuant to the Agency Agreement;

 

“Index Linked Note” means a Note, the redemption or coupon amount of which is
not fixed at the time of issue, but which is to be calculated in accordance with
such formula or other arrangement as is agreed between the Issuer and the
relevant Dealer at the time of reaching agreement under Clause 2.1;

 

“Information Memorandum” means the most recent information memorandum, as the
same may be amended or supplemented from time to time, containing information
about the Issuer and the Programme, the text of which has been prepared by or on
behalf of the Issuer for use by the Dealer(s) in connection with the
transactions contemplated by this Agreement;

 

“Issue and Paying Agent” means Citibank, N.A. and any successor issue and paying
agent appointed in accordance with the Agency Agreement;

 

“Japanese Yen” and “¥” denote the lawful currency of Japan, and “Yen Note” means
a Note denominated in Japanese Yen;

 

“Loss” means any liability, damages, cost, loss or expense (including, without
limitation, legal fees, costs and expenses and any value added tax thereon);

 

“Note” means a commercial paper note of the Issuer purchased or to be purchased
by a Dealer under this Agreement, in bearer global or definitive form,
substantially in the relevant form scheduled to the Agency Agreement or such
other form(s) as may be agreed from time to time between the Issuer and the
Issue and Paying Agent and, unless the context otherwise requires, includes the
commercial paper notes represented by the Global Notes;

 

“Programme” means the Euro-commercial paper programme established by this
Agreement;

 

“Programme Summary” means the summary of the particulars of the Programme as set
out in Schedule 3, as such summary may be amended or superseded from time to
time;

 

4

--------------------------------------------------------------------------------


 

“Related Party” means, in respect of any person, any affiliate of that person or
any officer, director, employee or agent of that person or any such affiliate or
any person by whom any of them is controlled for the purposes of the Securities
Act;

 

“relevant jurisdiction” means any one or more of the United Kingdom, the
jurisdiction of incorporation of the Issuer and any jurisdiction from or through
which any payment under or in respect of any Note or any Agreement may be made;

 

“Securities Act” means the United States Securities Act of 1933, as amended;

 

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling;

 

“Subsidiary” means, in respect of any person (the “first person”) at any
particular time, any other person (the “second person”):

 

(a)             Control: whose affairs and policies the first person controls or
has the power to control, whether by ownership of share capital, contract, the
power to appoint or remove a majority of the members of the governing body of
the second person or otherwise; or

 

(b)            Consolidation:  whose financial statements are, in accordance
with applicable law and generally accepted accounting principles, consolidated
with those of the first person;

 

“Swiss Franc” and “CHF” denote the lawful currency of Switzerland; and “Swiss
Franc Note” means a Note denominated in Swiss Francs; and

 

“Treaty” means the Treaty establishing the European Community, as amended.

 


1.2         PROGRAMME SUMMARY


 

Terms not expressly defined herein shall have the meanings set out in the
Programme Summary.

 


1.3         LEGISLATION


 

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 


1.4         CLAUSES AND SCHEDULES


 

Any reference in this Agreement to a Clause, sub-clause or a Schedule is, unless
otherwise stated, to a clause or sub-clause hereof or a schedule hereto.

 


1.5         HEADINGS


 

Headings and sub-headings are for ease of reference only and shall not affect
the construction of this Agreement.

 

5

--------------------------------------------------------------------------------


 


2.           ISSUE


 


2.1         BASIS OF AGREEMENTS TO ISSUE; UNCOMMITTED FACILITY


 

Subject to the terms hereof, the Issuer may issue Notes to the Dealer(s) from
time to time at such prices and upon such terms as the Issuer and the relevant
Dealer may agree, provided that the Issuer has, and shall have, no obligation to
issue Notes to the Dealer(s), except as agreed, and each Dealer has, and shall
have, no obligation to subscribe Notes from the Issuer, except as agreed.  The
Issuer acknowledges that the Dealer(s) may resell Notes subscribed by such
Dealer(s).  The tenor of each Note shall not be less than the Minimum Term nor
greater than the Maximum Term specified in the Programme Summary, calculated
from the date of issue of such Note to the maturity date thereof.  Definitive
Notes (if any) shall be issued in the Denomination(s) specified in the Programme
Summary.  Each issue of Notes having the same issue date, maturity date,
currency of denomination, yield and redemption basis will be represented by a
Global Note or by Definitive Notes having the aggregate nominal amount of such
issue as may be agreed between the Issuer and the relevant Dealer.

 


2.2         PROCEDURES


 

If the Issuer and any Dealer shall agree on the terms of the subscription of any
Note by such Dealer (including agreement with respect to the issue date,
maturity date, currency, denomination, yield, redemption basis, aggregate
nominal amount and purchase price), then:

 


2.2.1         INSTRUCTION TO ISSUE AND PAYING AGENT:  THE ISSUER SHALL INSTRUCT
THE ISSUE AND PAYING AGENT TO ISSUE SUCH NOTE AND DELIVER IT IN ACCORDANCE WITH
THE TERMS OF THE AGENCY AGREEMENT;


 


2.2.2          PAYMENT OF PURCHASE PRICE:  THE RELEVANT DEALER SHALL SUBSCRIBE
SUCH NOTE ON THE DATE OF ISSUE:


 

(A)       DOLLAR NOTE:  IN THE CASE OF A DOLLAR NOTE, BY TRANSFER OF FUNDS
SETTLED THROUGH THE NEW YORK CLEARING HOUSE INTERBANK PAYMENTS SYSTEM (OR SUCH
OTHER SAME-DAY VALUE FUNDS AS AT THE TIME SHALL BE CUSTOMARY FOR THE SETTLEMENT
IN NEW YORK CITY OF INTERNATIONAL BANKING TRANSACTIONS DENOMINATED IN DOLLARS)
TO SUCH ACCOUNT OF THE ISSUE AND PAYING AGENT IN NEW YORK CITY DENOMINATED IN
DOLLARS AS THE ISSUE AND PAYING AGENT SHALL HAVE SPECIFIED FOR THIS PURPOSE; OR

 

(B)       EURO NOTE:  IN THE CASE OF A EURO NOTE, BY TRANSFER OF FUNDS SETTLED
THROUGH THE TRANS-EUROPEAN AUTOMATED REAL-TIME GROSS SETTLEMENT EXPRESS TRANSFER
(TARGET) SYSTEM TO SUCH ACCOUNT OF THE ISSUE AND PAYING AGENT OUTSIDE THE UNITED
KINGDOM DENOMINATED IN EURO AS THE ISSUE AND PAYING AGENT SHALL HAVE SPECIFIED
FOR THIS PURPOSE; OR

 

(C)       OTHER NOTES:  IN ALL OTHER CASES, BY TRANSFER OF FREELY TRANSFERABLE
SAME-DAY FUNDS IN THE RELEVANT CURRENCY TO SUCH ACCOUNT OF THE ISSUE AND PAYING
AGENT AT SUCH BANK IN THE PRINCIPAL DOMESTIC FINANCIAL CENTRE FOR SUCH CURRENCY
AS THE ISSUE AND PAYING AGENT SHALL HAVE SPECIFIED FOR THIS PURPOSE,

 

6

--------------------------------------------------------------------------------


 

or, in each case, by such other form of transfer as may be agreed between the
relevant Dealer and the Issuer; and

 


2.2.3         DELIVERY INSTRUCTIONS:  THE RELEVANT DEALER SHALL NOTIFY THE ISSUE
AND PAYING AGENT AND THE ISSUER OF THE PAYMENT AND DELIVERY INSTRUCTIONS
APPLICABLE TO SUCH NOTE OR NOTES BY TELEPHONE, FAX OR TELEX, SUCH NOTIFICATION
TO BE RECEIVED IN SUFFICIENT TIME AND IN ANY EVENT NO LATER THAN (I) 12 NOON
(LONDON TIME) ON THE PROPOSED ISSUE DATE (IN THE CASE OF STERLING DEFINITIVE
NOTES); (II) 12 NOON (PARIS TIME) ON THE PROPOSED ISSUE DATE IN THE CASE OF
NOTES TO BE CLEARED THROUGH EUROCLEAR FRANCE; OR (III) IN ANY OTHER CASE, 10.00
A.M. (LONDON TIME) ONE BUSINESS DAY PRIOR TO THE PROPOSED ISSUE DATE (OR SUCH
LATER TIME OR DATE AS MAY BE AGREED BETWEEN THE ISSUE AND PAYING AGENT AND THE
RELEVANT DEALER) TO ENABLE THE ISSUE AND PAYING AGENT TO DELIVER SUCH NOTE OR
NOTES AS CONTEMPLATED IN THE AGENCY AGREEMENT (OR, IN THE CASE OF STERLING
DEFINITIVE NOTES, MAKE THE SAME AVAILABLE FOR COLLECTION) ON ITS ISSUE DATE.


 


2.3         FAILURE OF AGREED ISSUANCE


 

If for any reason (including, without limitation, the failure of the relevant
trade) a Note agreed to be purchased pursuant to Clause 2.1 is not to be issued,
each of the Issuer and the relevant Dealer shall immediately notify the Issue
and Paying Agent thereof.

 


2.4         ISSUANCE CURRENCIES


 

The parties acknowledge that Notes issued under the Programme may be denominated
in Dollars, euro, Japanese Yen, Sterling, Swiss Francs, or, subject as provided
below, in any other currency.  Any agreement reached pursuant to Clause 2.1 to
sell and purchase a Note denominated in a currency other than Dollars, euro,
Japanese Yen, Sterling, Swiss Francs shall be conditional upon:

 


2.4.1         COMPLIANCE:  IT BEING LAWFUL AND IN COMPLIANCE WITH ALL
REQUIREMENTS OF ANY RELEVANT CENTRAL BANK AND ANY OTHER RELEVANT FISCAL,
MONETARY, REGULATORY OR OTHER AUTHORITY, FOR DEPOSITS TO BE MADE IN SUCH
CURRENCY AND FOR SUCH NOTE TO BE ISSUED, OFFERED FOR SALE, SOLD AND DELIVERED;


 


2.4.2         CONVERTIBILITY:  SUCH OTHER CURRENCY BEING FREELY TRANSFERABLE AND
FREELY CONVERTIBLE INTO DOLLARS; AND


 


2.4.3         AMENDMENTS:  ANY APPROPRIATE AMENDMENTS WHICH THE RELEVANT DEALER,
THE ISSUER OR THE ISSUE AND PAYING AGENT SHALL REQUIRE HAVING BEEN MADE TO THIS
AGREEMENT AND/OR THE AGENCY AGREEMENT.


 


2.5         INCREASE OF MAXIMUM AMOUNT


 

The Issuer may increase the Maximum Amount by giving at least ten days’ notice
by letter, substantially in the form set out in Schedule 4, to each of the
Dealer(s) and the Issue and Paying Agent.  Such increase will not take effect
until the Dealer(s) have received from the Issuer the documents listed in such
letter or in Schedule 1 (if required by the Dealer(s)), in each case in form and
substance acceptable to each Dealer.

 


2.6         CALCULATION AGENT


 

If Index Linked Notes are to be issued, the Issuer will appoint either the
relevant Dealer or the Issue and Paying Agent (subject to the consent of the
relevant Dealer or the Issue

 

7

--------------------------------------------------------------------------------


 

and Paying Agent, as the case may be, thereto) or some other person (subject to
the consent of the relevant Dealer and the Issue and Paying Agent to such
person’s appointment) to be the calculation agent in respect of such Index
Linked Notes and the following provisions shall apply:

 


2.6.1         DEALER:  IF A DEALER IS TO BE THE CALCULATION AGENT, ITS
APPOINTMENT AS SUCH SHALL BE ON THE TERMS OF THE FORM OF AGREEMENT SET OUT IN
SCHEDULE 6, AND EACH DEALER WILL BE DEEMED TO HAVE ENTERED INTO AN AGREEMENT IN
SUCH FORM FOR A PARTICULAR CALCULATION IF IT IS NAMED AS CALCULATION AGENT IN
THE REDEMPTION CALCULATION ATTACHED TO OR ENDORSED ON THE RELEVANT NOTE;


 


2.6.2         ISSUE AND PAYING AGENT:  IF THE ISSUE AND PAYING AGENT IS TO BE
THE CALCULATION AGENT, ITS APPOINTMENT AS SUCH SHALL BE ON THE TERMS SET OUT IN
THE AGENCY AGREEMENT; AND


 


2.6.3         OTHER CALCULATION AGENT:  IF THE PERSON NOMINATED BY A DEALER OR
BY THE ISSUE AND PAYING AGENT AS CALCULATION AGENT IS NOT A DEALER, THAT PERSON
SHALL EXECUTE (IF IT HAS NOT ALREADY DONE SO) AN AGREEMENT SUBSTANTIALLY IN THE
FORM OF THE AGREEMENT SET OUT IN SCHEDULE 6 AND THE APPOINTMENT OF THAT PERSON
SHALL BE ON THE TERMS OF THAT AGREEMENT.


 


3.           REPRESENTATIONS AND WARRANTIES


 


3.1         REPRESENTATIONS AND WARRANTIES


 

The Issuer represents and warrants to each Dealer at the date of this Agreement,
each date upon which the Maximum Amount is increased, each date upon which an
agreement for the sale of Notes is made and each date upon which Notes are, or
are to be, issued that:

 


3.1.1         AUTHORISATION; VALID, BINDING AND ENFORCEABLE:  EACH OF:


 

(a)       the establishment of the Programme and the execution, delivery and
performance by the Issuer of the Agreements and the Notes;

 

(b)       the entering into and performance by the Issuer of any agreement for
the sale of Notes reached pursuant to Clause 2.1; and

 

(c)       the issue and sale of the Notes by the Issuer under the Agreements,

 

has been duly authorised by all necessary action and the same constitute or, in
the case of Notes, will, when issued in accordance with the Agency Agreement,
constitute, valid and binding obligations of the Issuer enforceable against it
in accordance with their respective terms (subject, as to enforceability, to
bankruptcy, insolvency, reorganisation and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity);

 


3.1.2         STATUS:  THE OBLIGATIONS OF THE ISSUER UNDER EACH OF THE
AGREEMENTS AND THE NOTES WILL RANK (OTHER THAN IN THE CASE OF OBLIGATIONS
PREFERRED BY MANDATORY PROVISIONS OF LAW) AT LEAST PARI PASSU WITH ALL OTHER
PRESENT AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF, OR GUARANTEED
BY, THE ISSUER;

 

8

--------------------------------------------------------------------------------


 


3.1.3          INCORPORATION, CAPACITY: THE ISSUER IS DULY INCORPORATED AND
VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND:


 

(A)       THE ESTABLISHMENT OF THE PROGRAMME, THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE ISSUER OF THE AGREEMENTS AND THE NOTES;

 

(B)       THE ENTERING INTO AND PERFORMANCE BY THE ISSUER OF ANY AGREEMENT FOR
THE SALE OF NOTES REACHED PURSUANT TO CLAUSE 2.1; AND

 

(C)       THE ISSUE AND SALE OF THE NOTES BY THE ISSUER UNDER THE AGREEMENTS,

 

will not infringe any of the provisions of the Issuer’s amended and restated
certificate on incorporation and by-laws and will not contravene any law,
regulation, order or judgment to which the Issuer or any of its assets is
subject nor result in the breach of any term of, or cause a default under, any
instrument to which the Issuer is a party or by which it or any of its assets
may be bound except for such breaches or defaults as could not reasonably be
expected to be material in the context of this Agreement and the transactions
contemplated hereby;

 


3.1.4         APPROVALS: ALL CONSENTS, AUTHORISATIONS, LICENCES OR APPROVALS OF
AND REGISTRATIONS AND FILINGS WITH ANY GOVERNMENTAL OR REGULATORY AUTHORITY
REQUIRED IN CONNECTION WITH THE ISSUE BY THE ISSUER OF NOTES UNDER THE
AGREEMENTS AND THE PERFORMANCE OF THE ISSUER’S OBLIGATIONS UNDER THE AGREEMENTS
AND THE NOTES HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND COPIES
THEREOF HAVE BEEN SUPPLIED TO THE DEALER(S) EXCEPT FOR SUCH CONSENTS,
AUTHORISATIONS, LICENCES, APPROVALS, REGISTRATIONS AND FILINGS AS COULD NOT
REASONABLY BE EXPECTED TO BE MATERIAL IN THE CONTEXT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY;


 


3.1.5         DISCLOSURE:  IN THE CONTEXT OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, THE INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN
THE DISCLOSURE DOCUMENTS IS TRUE AND ACCURATE IN ALL MATERIAL RESPECTS AND IS
NOT MISLEADING IN ANY MATERIAL RESPECT AND THERE ARE NO OTHER FACTS IN RELATION
TO THE ISSUER OR ANY NOTES THE OMISSION OF WHICH MAKES, IN THE CONTEXT OF THE
ISSUE OF NOTES, THE DISCLOSURE DOCUMENTS AS A WHOLE OR ANY SUCH INFORMATION
CONTAINED OR INCORPORATED BY REFERENCE THEREIN MISLEADING IN ANY MATERIAL
RESPECT;


 


3.1.6         FINANCIAL STATEMENTS: THE AUDITED FINANCIAL STATEMENTS OF THE
ISSUER, ANY QUARTERLY UNAUDITED FINANCIAL STATEMENTS OF THE ISSUER AND ANY OTHER
FINANCIAL STATEMENTS OF THE ISSUER ON FORM 8-K PUBLISHED SUBSEQUENTLY THERETO,
AND IN EACH CASE FILED WITH THE SEC AND INCORPORATED BY REFERENCE IN THE
INFORMATION MEMORANDUM, PRESENT FAIRLY AND ACCURATELY THE CONSOLIDATED FINANCIAL
POSITION OF THE ISSUER AND ITS SUBSIDIARIES AS OF THE RESPECTIVE DATES OF SUCH
STATEMENTS AND THE CONSOLIDATED RESULTS OF OPERATIONS OF THE ISSUER AND ITS
SUBSIDIARIES FOR THE PERIODS THEY COVER OR TO WHICH THEY RELATE AND SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH THE RELEVANT LAWS OF
THE UNITED STATES AND WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE
UNITED STATES APPLIED

 

9

--------------------------------------------------------------------------------


 


ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED (UNLESS AND TO THE EXTENT
OTHERWISE STATED THEREIN);


 


3.1.7         NO MATERIAL ADVERSE CHANGE, NO LITIGATION: SINCE THE DATE OF THE
MOST RECENT AUDITED FINANCIAL STATEMENTS OF THE ISSUER SUPPLIED TO THE DEALER(S)
AND, IN RELATION TO ANY DATE ON WHICH THIS WARRANTY FALLS TO BE MADE AFTER THE
DATE HEREOF, SAVE AS OTHERWISE DISCLOSED BY ANY DISCLOSURE DOCUMENT SUBSEQUENTLY
DELIVERED BY THE ISSUER TO THE DEALER(S):


 

(A)       THERE HAS BEEN NO ADVERSE CHANGE IN THE BUSINESS, FINANCIAL OR OTHER
CONDITION OF THE ISSUER OR ANY OF ITS SUBSIDIARIES; AND

 

(B)       THERE IS NO LITIGATION, ARBITRATION OR GOVERNMENTAL PROCEEDING PENDING
OR, TO THE KNOWLEDGE OF THE ISSUER, THREATENED AGAINST OR AFFECTING THE ISSUER
OR ANY OF ITS SUBSIDIARIES,

 

which in any case could reasonably be expected to be material in the context of
this Agreement and the transactions contemplated hereby;

 


3.1.8         NO DEFAULT:  THE ISSUER IS NOT IN DEFAULT IN RESPECT OF PAYMENT OF
ANY INDEBTEDNESS FOR BORROWED MONEY WHERE SUCH INDEBTEDNESS IS IN AN AGGREGATE
AMOUNT GREATER THAN U.S.$20,000,000;


 


3.1.9         NO RATINGS DOWNGRADE: THERE HAS BEEN NO DOWNGRADING, NOR ANY
NOTICE TO THE ISSUER OF ANY INTENDED DOWNGRADING, IN THE RATING ACCORDED TO THE
ISSUER’S SHORT-TERM OR LONG-TERM DEBT BY STANDARD & POOR’S RATINGS SERVICES, A
DIVISION OF THE MCGRAW-HILL COMPANIES INC., OR MOODY’S INVESTORS SERVICE, INC.;


 


3.1.10       TAXATION: SUBJECT TO COMPLIANCE WITH THE TERMS OF THE AGREEMENTS,
THE ISSUER IS NOT REQUIRED BY ANY LAW OR REGULATION NOR ANY RELEVANT TAXING
AUTHORITY IN THE UNITED STATES TO MAKE ANY DEDUCTION OR WITHHOLDING FROM ANY
PAYMENT DUE UNDER THE NOTES, THE AGENCY AGREEMENT, OR THE DEED OF COVENANT FOR
OR ON ACCOUNT OF ANY INCOME, REGISTRATION, TRANSFER OR TURNOVER TAXES, CUSTOMS
OR OTHER DUTIES OR TAXES OF ANY KIND;


 


3.1.11       MAXIMUM AMOUNT NOT EXCEEDED: THE OUTSTANDING PRINCIPAL AMOUNT OF
ALL NOTES ON THE DATE OF ISSUE OF ANY NOTE DOES NOT AND WILL NOT EXCEED THE
MAXIMUM AMOUNT SET OUT IN THE PROGRAMME SUMMARY (AS INCREASED FROM TIME TO TIME
PURSUANT TO CLAUSE 2.5) AND FOR THIS PURPOSE THE NOMINAL AMOUNT OF ANY NOTE
DENOMINATED IN ANY CURRENCY OTHER THAN DOLLARS SHALL BE TAKEN AS THE DOLLAR
EQUIVALENT OF SUCH NOMINAL AMOUNT AS AT THE DATE OF THE AGREEMENT FOR THE ISSUE
OF SUCH NOTE; AND


 


3.1.12       INVESTMENT COMPANY: THE ISSUER IS NOT AN INVESTMENT COMPANY AS
DEFINED IN THE UNITED STATES INVESTMENT COMPANY ACT OF 1940.


 


3.2         NOTICE OF INACCURACY


 

If, prior to the time a Note is issued and delivered to or for the account of
the relevant Dealer, an event occurs which would render any of the
representations and warranties set out in Clause 3.1 immediately, or with the
lapse of time, untrue or incorrect in any

 

10

--------------------------------------------------------------------------------


 

material respect, the Issuer will inform the relevant Dealer in writing as soon
as practicable of the occurrence of such event.  In either case, the relevant
Dealer shall inform the Issuer in writing without any undue delay whether it
wishes to continue or discontinue the issuance and delivery of the respective
Notes.

 


4.           COVENANTS AND AGREEMENTS


 


4.1         ISSUER


 

The Issuer covenants and agrees that:

 


4.1.1         DELIVERY OF PUBLISHED INFORMATION:  WHENEVER THE ISSUER SHALL
PUBLISH OR MAKE AVAILABLE TO ITS SHAREHOLDERS OR TO THE PUBLIC (BY FILING WITH
ANY REGULATORY AUTHORITY, SECURITIES EXCHANGE OR OTHERWISE) ANY INFORMATION
WHICH COULD REASONABLY BE EXPECTED TO BE MATERIAL IN THE CONTEXT OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, THE ISSUER SHALL NOTIFY THE
DEALER(S) AS TO THE NATURE OF SUCH INFORMATION, SHALL MAKE A REASONABLE NUMBER
OF COPIES OF SUCH INFORMATION AVAILABLE TO THE DEALER(S) UPON REQUEST TO PERMIT
DISTRIBUTION TO INVESTORS AND PROSPECTIVE INVESTORS AND SHALL TAKE SUCH ACTION
AS MAY BE NECESSARY TO ENSURE THAT THE REPRESENTATION AND WARRANTY CONTAINED IN
SUB-CLAUSE 3.1.5 IS TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON THE DATES
CONTEMPLATED BY SUCH SUB-CLAUSE.  NOTWITHSTANDING THE FOREGOING, THE ISSUER WILL
SATISFY ITS OBLIGATIONS TO NOTIFY THE DEALER(S) UNDER THIS CLAUSE 4.1.1 BY
MAINTAINING AN E-MAIL ALERT SYSTEM AFFORDING THE DEALER(S) THE OPPORTUNITY TO
REGISTER VIA THE ISSUER’S WEB SITE TO RECEIVE NOTIFICATION OF THE ISSUER’S NEWS
RELEASES AND FILINGS WITH THE SEC, AND THE DEALERS AGREE TO SO REGISTER.  THE
ISSUER WILL NOTIFY THE DEALER(S) IF THE E-MAIL ALERT SYSTEM IS DISCONTINUED AND,
IN SUCH EVENT, NOTICES PURSUANT TO THIS CLAUSE 4.1.1 WILL BE DELIVERED IN
ACCORDANCE WITH CLAUSE 7.1 OF THIS AGREEMENT.  CERTAIN SEC FILINGS ARE AVAILABLE
VIA ELECTRONIC MEANS INCLUDING THE INTERNET
(HTTP://WWW.SEC.GOV/CGI-BIN/SRCH-EDGAR) AND BLOOMBERG BUSINESS NEWS.


 


4.1.2          INDEMNITY:  THE ISSUER UNDERTAKES TO THE DEALERS THAT IF THE
DEALER OR ANY OF THE DEALER’S RELATED PARTIES INCURS ANY LOSS ARISING OUT OF:


 

(A)       THE ISSUER’S FAILURE (OTHER THAN, IN THE REASONABLE OPINION OF THE
ISSUER, FOR TECHNICAL REASONS) TO MAKE DUE PAYMENT UNDER THE NOTES; OR

 

(B)       NOTES NOT BEING ISSUED FOR ANY REASON (OTHER THAN AS A RESULT OF THE
FAILURE OF ANY DEALER TO PAY) AFTER AN AGREEMENT FOR THE SALE OF SUCH NOTES HAS
BEEN MADE; OR

 

(C)       ANY BREACH OR ALLEGED BREACH OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS MADE BY THE ISSUER IN THIS AGREEMENT,

 

the Issuer shall pay to the Dealer on demand an amount equal to such Loss.  The
Dealer shall not have any duty or other obligation, whether as fiduciary or
trustee for any of its Related Parties or otherwise, to recover any such payment
or to account to any other person for any amounts paid to it under this Clause.

 

11

--------------------------------------------------------------------------------


 


4.1.3          EXPENSES, STAMP DUTIES, AMENDMENTS: THE ISSUER WILL:


 

(A)       ARRANGER’S EXPENSES:  PAY, OR REIMBURSE THE ARRANGER FOR, ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING UNITED KINGDOM VALUE
ADDED TAX AND ANY OTHER TAXES OR DUTIES THEREON AND FEES AND DISBURSEMENTS OF
COUNSEL TO THE ARRANGER) INCURRED BY THE ARRANGER IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, PRINTING, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
ALL DOCUMENTS CONTEMPLATED BY THIS AGREEMENT;

 

(B)       DEALERS’ EXPENSES:  PAY, OR REIMBURSE EACH DEALER FOR, ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING UNITED KINGDOM VALUE ADDED TAX AND
ANY OTHER TAXES OR DUTIES THEREON AND FEES AND DISBURSEMENTS OF COUNSEL TO SUCH
DEALER) INCURRED BY SUCH DEALER IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION
OF ITS RIGHTS UNDER THIS AGREEMENT;

 

(C)       STAMP DUTIES:  PAY ALL STAMP, REGISTRATION AND OTHER TAXES AND DUTIES
(INCLUDING ANY INTEREST AND PENALTIES THEREON OR IN CONNECTION THEREWITH) WHICH
MAY BE PAYABLE UPON OR IN CONNECTION WITH THE CREATION AND ISSUE OF THE NOTES
AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THE AGREEMENTS AND THE ISSUER
SHALL INDEMNIFY EACH DEALER AGAINST ANY CLAIM, DEMAND, ACTION, LIABILITY,
DAMAGES, COST, LOSS OR EXPENSE (INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND
ANY APPLICABLE VALUE ADDED TAX) WHICH IT MAY INCUR AS A RESULT OR ARISING OUT OF
OR IN RELATION TO ANY FAILURE TO PAY OR DELAY IN PAYING ANY OF THE SAME;

 

(D)       AMENDMENTS:  NOTIFY EACH DEALER OF ANY CHANGE IN THE IDENTITY OF OR
THE OFFICES OF THE ISSUE AND PAYING AGENT AND ANY MATERIAL CHANGE OR AMENDMENT
TO OR TERMINATION OF THE AGENCY AGREEMENT OR THE DEED OF COVENANT NOT LATER THAN
FIVE DAYS PRIOR TO THE MAKING OF ANY SUCH CHANGE OR AMENDMENT OR SUCH
TERMINATION; AND IT WILL NOT PERMIT TO BECOME EFFECTIVE ANY SUCH CHANGE,
AMENDMENT OR TERMINATION WHICH COULD REASONABLY BE EXPECTED TO AFFECT ADVERSELY
THE INTERESTS OF ANY DEALER OR THE HOLDER OF ANY NOTES THEN OUTSTANDING; AND

 


4.1.4         NO DEPOSIT-TAKING:  THE ISSUER WILL ISSUE THE NOTES ONLY IF THE
FOLLOWING CONDITIONS APPLY (OR THE NOTES CAN OTHERWISE BE ISSUED WITHOUT
CONTRAVENTION OF SECTION 19 OF THE FSMA):


 

(A)       SELLING RESTRICTIONS: EACH RELEVANT DEALER REPRESENTS, WARRANTS AND
AGREES IN THE TERMS SET OUT IN SUB-CLAUSE 3.2 OF SCHEDULE 2; AND

 

(B)       MINIMUM DENOMINATION: THE REDEMPTION VALUE OF EACH SUCH NOTE IS NOT
LESS THAN $500,000 (OR AN AMOUNT OF EQUIVALENT VALUE DENOMINATED WHOLLY OR
PARTLY IN A CURRENCY OTHER THAN DOLLARS), AND NO PART OF ANY NOTE MAY BE
TRANSFERRED UNLESS THE REDEMPTION VALUE OF THAT PART IS NOT LESS THAN $500,000
(OR SUCH AN EQUIVALENT AMOUNT).

 

12

--------------------------------------------------------------------------------


 


4.2         COMPLIANCE


 

The Issuer shall take such steps (in conjunction with the Dealer(s), where
appropriate) to ensure that any laws and regulations or requirements of any
governmental agency, authority or institution which may from time to time be
applicable to any Note shall be fully observed and complied with and in
particular (but without limitation):

 


4.2.1         REGULATION S:  THAT NEITHER THE ISSUER, NOR ANY OF ITS AFFILIATES
NOR ANY PERSON ACTING ON ITS OR ITS AFFILIATES BEHALF HAVE ENGAGED OR WILL
ENGAGE IN ANY DIRECTED SELLING EFFORTS WITH RESPECT TO THE NOTES, AND ITS
AFFILIATES HAVE COMPLIED AND WILL COMPLY WITH THE OFFERING RESTRICTIONS
REQUIREMENT OF REGULATION S.  TERMS USED IN THIS SUB-CLAUSE HAVE THE MEANINGS
GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.


 


4.3         SELLING RESTRICTIONS


 

Each Dealer represents, covenants and agrees that it has complied with and will
comply with the selling restrictions set out in Schedule 2, and that the
representations contained therein are true and correct.  Subject to compliance
with those restrictions, each Dealer is hereby authorised by the Issuer to
circulate the Disclosure Documents to purchasers or potential purchasers of the
Notes.

 


4.4         DEALERS’ OBLIGATIONS SEVERAL


 

The obligations of each Dealer contained in this Agreement are several.

 


4.5         STATUS OF ARRANGER


 

Each of the Dealers agrees that the Arranger has only acted in an administrative
capacity to facilitate the establishment and/or maintenance of the Programme and
has no responsibility to it for (a) the adequacy, accuracy, completeness or
reasonableness of any representation, warranty, undertaking, agreement,
statement or information in the Information Memorandum, this Agreement or any
information provided in connection with the Programme or (b) the nature and
suitability to it of all legal, tax and accounting matters and all documentation
in connection with the Programme or any issue of Notes thereunder.

 


5.           CONDITIONS PRECEDENT


 


5.1         CONDITIONS PRECEDENT TO FIRST ISSUE


 

The Issuer agrees to deliver to each Dealer, prior to the first issue of Notes
to that Dealer, each of the documents set out in Schedule 1 in form, substance
and number reasonably requested by the relevant Dealer.

 


5.2         CONDITIONS PRECEDENT TO EACH ISSUE


 

In relation to each issue of Notes, it shall be a condition precedent to the
purchase thereof by any Dealer that (a) the representations and warranties in
Clause 3.1 shall be true and correct in all material respects on each date upon
which an agreement for the sale of Notes is made hereunder and on the date on
which such Notes are issued and that (b) there is no other material breach of
the Issuer’s obligations under any of the Agreements or the Notes.

 

13

--------------------------------------------------------------------------------


 


5.3         STERLING DEFINITIVE NOTES


 

In relation to an issue of Sterling Definitive Notes (and if so agreed between
the Issuer and the relevant Dealer), it shall be a condition precedent to the
purchase thereof by any Dealer that the Issuer supplies to each Dealer, not less
than five days prior to the first issue of such Notes to that Dealer,
confirmation from the Issue and Paying Agent that the relevant agreed forms of
Definitive Note have been security printed and the same delivered to the Issue
and Paying Agent.

 


6.           TERMINATION AND APPOINTMENT


 


6.1         TERMINATION


 

The Issuer may terminate the appointment of any Dealer, and any Dealer may
resign, on not less than ten days’ written notice to the relevant Dealer or the
Issuer, as the case may be.  The Issuer shall promptly inform the other
Dealer(s) and the Issue and Paying Agent of any such termination or
resignation.  The rights and obligations of each party hereto shall not
terminate in respect of any rights or obligations accrued or incurred before the
date on which such termination takes effect and the provisions of
sub-clause 4.1.2 and 4.1.3 shall survive termination of this Agreement and
delivery against payment for any of the Notes.

 


6.2         ADDITIONAL DEALERS


 

Nothing in this Agreement shall prevent the Issuer from appointing one or more
additional Dealers upon the terms of this Agreement provided that any additional
Dealer shall have first confirmed acceptance of its appointment upon such terms
in writing to the Issuer in substantially the form of the letter set out in
Schedule 5, whereupon it shall become a party to this Agreement vested with all
the authority, rights, powers, duties and obligations as if originally named as
a Dealer hereunder.  The Issuer shall promptly inform the other Dealer(s) and
the Issue and Paying Agent of any such appointment.  The Issuer hereby agrees to
supply to such additional Dealer, upon such appointment, such legal opinions as
are specified in paragraph 6 of Schedule 1, if requested, or reliance letters in
respect thereof.

 


7.           NOTICES


 


7.1         ADDRESSEE FOR NOTICES


 

All notices and other communications hereunder shall, save as otherwise provided
in this Agreement, be made in writing and in English (by letter or fax) and
shall be sent to the intended recipient at the address or fax number and marked
for the attention of the person (if any) from time to time designated by that
party to the other parties hereto for such purpose.  The initial address and fax
number so designated by each party are set out in the Programme Summary.

 


7.2         EFFECTIVENESS


 

Any communication from any party to any other under this Agreement shall be
effective upon receipt by the addressee, provided that any such notice or other
communication which would otherwise take effect after 4.00 p.m. on any
particular day shall not take effect until 10.00 a.m. on the immediately
succeeding business day in the place of the addressee.

 

14

--------------------------------------------------------------------------------


 


7.3         ASSIGNMENT


 

If, at any time, any Dealer shall transfer all or substantially all of its
euro-commercial paper business to any affiliate then, on the date such transfer
becomes effective, such affiliate shall become the successor to the relevant
Dealer under this Agreement without the execution or filing of any paper or any
further act on the part of the parties hereto so that the Issuer and such
affiliate shall acquire and become subject to the same rights and obligations
between themselves as if they had entered into an agreement in the form (the
relevant changes having been made) of this Agreement.  After the said effective
date all references in this Agreement to the relevant Dealer shall be deemed to
be references to such affiliate.  The relevant Dealer shall, as soon as
reasonably practicable, give notice of any such transfer to the Issuer.  In this
Clause 7.3, “affiliate” means, in relation to any person, any entity controlled,
directly or indirectly, by such person, any entity that controls, directly or
indirectly, such person, or any entity under common control with such person. 
For this purpose “control” of any entity or person means ownership of a majority
of the voting power of the entity or person.

 


8.           THIRD PARTY RIGHTS


 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 


9.           LAW AND JURISDICTION


 


9.1         GOVERNING LAW


 

This Agreement and all matters arising from or connected with it are governed
by, and shall be construed in accordance with, English law.

 


9.2         ENGLISH COURTS


 

The courts of England have exclusive jurisdiction to settle any dispute (a
“Dispute”), arising from or connected with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) or the
consequences of its nullity.

 


9.3         APPROPRIATE FORUM


 

The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 


9.4         RIGHTS OF THE DEALERS TO TAKE PROCEEDINGS OUTSIDE ENGLAND


 

Clause 9.2 (English courts) is for the benefit of the Dealers only.  As a
result, nothing in this Clause 9 (Law and jurisdiction) prevents the Dealers
from taking proceedings relating to a Dispute (“Proceedings”) in any other
courts with jurisdiction.  To the extent allowed by law, the Dealers may take
concurrent Proceedings in any number of jurisdictions.

 


9.5         PROCESS AGENT


 

The Issuer agrees that the documents which start any Proceedings and any other
documents required to be served in relation to those Proceedings may be served
on it by being delivered to Law Debenture Corporate Services Limited at Fifth
Floor, 100 Wood Street, London EC2V 7EX or, if different, its registered office
for the time being or at any address of the Issuer in Great Britain at which
process may be served on it in

 

15

--------------------------------------------------------------------------------


 

accordance with Part XXIII of the Companies Act 1985.  If such person is not or
ceases to be effectively appointed to accept service of process on behalf of the
Issuer, the Issuer shall, on the written demand of any Dealer addressed and
delivered to the Issuer appoint a further person in England to accept service of
process on its behalf and, failing such appointment within 15 days, any Dealer
shall be entitled to appoint such a person by written notice addressed to the
Issuer and delivered to the Issuer.  Nothing in this paragraph shall affect the
right of any Dealer to serve process in any other manner permitted by law.  This
clause applies to Proceedings in England and to Proceedings elsewhere.

 


10.         COUNTERPARTS


 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1



CONDITION PRECEDENT DOCUMENTS

 

1.           Certified copies of the Issuer’s amended and restated certificate
on incorporation and by-laws.

 

2.           Certified copies of all documents evidencing the internal
authorisations and approvals required to be granted by the Issuer in connection
with the Programme.

 

3.           Certified copies of any governmental or other consents and any
filings required in connection with the Programme.

 

4.           Certified or conformed copies of:

 

(a)             the Dealer Agreement, as executed;

 

(b)            the Agency Agreement, as executed; and

 

(c)             the Deed of Covenant, as executed.

 

5.           Copies of:

 

(a)             the confirmation of acceptance of appointment from the agent for
service of process; and

 

(b)            confirmation that the Deed of Covenant has been delivered to the
Issue and Paying Agent.

 

6.           Legal opinions from:

 

(a)             the associate general counsel of the Issuer as to the due
incorporation of the Issuer and the due authorisation and execution of the
Agreements; and

 

(b)            Clifford Chance as to the laws of England.

 

7.           The Information Memorandum.

 

8.           A list of the names, titles and specimen signatures of the persons
authorised:

 

(a)             to sign on behalf of the Issuer this Agreement, the Deed of
Covenant, the Agency Agreement and the Notes;

 

(b)            to sign on behalf of the Issuer all notices and other documents
to be delivered in connection therewith; and

 

(c)             to take any other action on behalf of the Issuer in relation to
the Programme.

 

9.           Confirmation from the Arranger that all legal, printing and other
costs and expenses incurred in the arrangement of the Programme have been paid
by the Issuer.

 

10.         Confirmation from the Issuer or the Issue and Paying Agent that the
relevant forms of Global Note have been prepared and the same delivered to the
Issue and Paying Agent.

 

17

--------------------------------------------------------------------------------


 

11.         Confirmation that Standard & Poor’s Ratings Services, a division of
the McGraw-Hill Companies Inc., and Moody’s Investors Service, Inc. respectively
have granted ratings for the Programme.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 2



SELLING RESTRICTIONS

 

1.           General

 

By its purchase and acceptance of Notes issued under this Agreement, each Dealer
represents, warrants and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell or deliver Notes;
and that it will not directly or indirectly offer, sell, resell, re-offer or
deliver Notes or distribute any Disclosure Document, circular, advertisement or
other offering material in any country or jurisdiction except under
circumstances that will result in compliance with all applicable laws and
regulations.

 

2.           The United States of America

 

2.1         Regulation S Restrictions

 

The Notes have not been and will not be registered under the Securities Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons.  Each Dealer represents and agrees that it has offered
and sold, and will offer and sell, Notes only outside the United States to
non-U.S. persons in accordance with Rule 903 of Regulation S under the
Securities Act.  Accordingly, each Dealer represents and agrees that neither it,
its affiliates nor any persons acting on its or their behalf have engaged or
will engage in any directed selling efforts with respect to the Notes, and that
it and they have complied and will comply with the offering restrictions
requirement of Regulation S.  Each Dealer also agrees that, at or prior to
confirmation of sale of Notes, it will have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Notes from it a confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons. 
Terms used above have the meanings given to them by Regulation S under the
Securities Act.”

 

Terms used in this paragraph have the meanings given to them by Regulation S
under the Securities Act.

 

2.2         Tax Restrictions

 

2.2.1          Except to the extent permitted under U.S. Treas. Reg.
§1.163-5(c)(2)(i)(D) (the “D Rules”), each Dealer (A) represents that it has not
offered or sold, and agrees that during the restricted period it will not offer
or sell, Notes (or interests therein) to a person who is within the United
States or its possessions or to a United States person, and (B) represents that
it has not delivered and agrees that it will not deliver within the United
States or its possessions definitive Notes that are sold during the restricted
period;

 

2.2.2         each Dealer represents that it has in effect, and agrees that
throughout the restricted period it will have in effect, procedures reasonably
designed to ensure

 

19

--------------------------------------------------------------------------------


 

that its employees and agents who are directly engaged in selling Notes (or
interests therein) are aware that such Notes (or interests therein) may not be
offered or sold during the restricted period to a person who is within the
United States or its possessions or to a United States person, except as
permitted by the D Rules;

 

2.2.3         if it is a United States person, each Dealer represents that it is
acquiring the Notes (or interests therein) for purposes of resale in connection
with their original issue and if it retains Notes (or interests therein) for its
own account, it will only do so in accordance with the requirements of U.S.
Treas. Reg. §1.163-5(c)(2)(i)(D)(6)(i); and

 

2.2.4         with respect to each affiliate that acquires Notes (or interests
therein) for the purpose of offering or selling such Notes (or interests
therein) during the restricted period, each Dealer either (A) repeats and
confirms the representations and agreements contained in subparagraphs 2.2.1 to
2.2.3 on its behalf or (B) agrees that it will obtain from such affiliate for
the benefit of the Issuer the representations and agreements contained in
subparagraphs 2.2.1 to 2.2.3.

 

Terms used in this paragraph 2.2 and not defined herein have the meanings given
to them by the U.S. Internal Revenue Code and regulations thereunder, including
the D Rules.

 

3.           The United Kingdom

 

In relation to each issue of Notes, the Dealer purchasing such Notes represents,
warrants and undertakes to the Issuer that:

 

3.1         No deposit-taking:

 

3.1.1          it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business; and

 

3.1.2          it has not offered or sold and will not offer or sell any such
Notes other than to persons:

 

(a)       whose ordinary activities involve them in acquiring, holding, managing
or disposing of investments (as principal or agent) for the purposes of their
businesses; or

 

(b)      who it is reasonable to expect will acquire, hold, manage or dispose of
investments (as principal or agent) for the purposes of their businesses,

 

where the issue of the Notes would otherwise constitute a contravention of
Section 19 of the FSMA by the Issuer;

 

3.2         Financial promotion:  it has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of

 

20

--------------------------------------------------------------------------------


 

the FSMA) received by it in connection with the issue or sale of any Notes in
circumstances in which section 21(1) of the FSMA does not apply to the Issuer;
and

 

3.3         General compliance: it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to any Notes in, from or otherwise involving the United Kingdom.

 

4.           Japan

 

The Notes have not been and will not be registered under the Securities and
Exchange Law of Japan and, accordingly, each Dealer undertakes that it will not
offer or sell any Notes, directly or indirectly, in Japan or to, or for the
benefit of any Japanese Person or to others for re-offering or resale, directly
or indirectly, in Japan or to any Japanese Person expect under circumstances
which will result in compliance with all applicable laws, regulations and
guidelines promulgated by the relevant Japanese governmental and regulatory
authorities and in effect at the relevant time.  For the purposes of this
paragraph, “Japanese Person” shall mean any person resident in Japan, including
any corporation or other entity organised under the laws of Japan.

 

5.           Switzerland

 

Each Dealer agrees that any issue of Notes denominated in Swiss Francs will be
in compliance with the guidelines of the Swiss National Bank regarding issues of
Swiss Franc denominated debt securities.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PROGRAMME SUMMARY

 

Issuer

 

 

 

 

 

 

 

 

 

Ecolab Inc.

 

 

 

 

 

 

 

 

 

Address:

 

370 North Wabasha Street 
St. Paul 
MN 55102-1390 
U.S.A.

 

 

 

 

 

 

 

Telephone:

 

+ 1 651 293 2157

 

 

Fax:

 

+ 1 651 293 2379

 

 

Contact:

 

Assistant Treasurer

 

 

 

 

 

 

 

Dealer and Arranger

 

 

 

 

 

 

 

Credit Suisse First Boston (Europe) Limited

 

 

 

 

 

 

 

Address:

 

One Cabot Square
London E14 4QJ

 

 

Telephone:

 

+ 44 20 7888 9968

 

 

Fax:

 

+ 44 20 7905 6132

 

 

Contact:

 

Commercial Paper Desk

 

 

 

 

 

 

 

Dealer

 

 

 

 

 

 

 

Citibank International plc

 

 

 

 

 

 

 

Address:

 

Citigroup Centre
Canada Square 
Canary Wharf 
London E14 5LB

 

 

Telephone:

 

+ 44 20 7986 9070

 

 

Fax:

 

+ 44 20 7986 6837

 

 

Contact:

 

Short-Term Fixed Income
Desk

 

 

 

 

 

 

 

Issue and Paying Agent

 

 

 

 

 

 

 

Citibank, N.A.

 

 

 

 

 

 

 

Address:

 

5 Carmelite Street
London EC4Y 0PA

 

 

Telephone:

 

+ 44 20 7508 3826

 

 

Fax:

 

+ 44 20 7508 3884

 

 

Contact:

 

Global Agency and Trust

 

 

 

22

--------------------------------------------------------------------------------


 

Maximum Amount:

 

 

 

Denominations:

 

 

 

 

 

U.S.$200,000,000

 

 

 

U.S.$500,000

 

 

 

 

 

 

 

 

 

(or other conventionally accepted Denominations in other currencies, provided
that the Dollar Equivalent of any Note must be at least U.S.$500,000 on the
issue date).

 

 

 

 

 

Governing Law:

 

 

 

Form of Notes:

 

 

 

 

 

Agreements: 

Notes:

 

English 

English

 

Exchangeable Global Notes.  A Global Note will be exchangeable, in whole but not
in part, for Definitive Notes after surrender of the Global Note to the Issue
and Paying Agent only (i) if default is made in payment of any sum due under the
Notes represented by such Global Note, or (ii) if Euroclear or Clearstream,
Luxembourg or any relevant clearing system is closed for a continuous period of
14 days or more (other than by reason of weekends or public holidays, statutory
or otherwise). 

 

 

 

 

 

 

 

 

 

Sterling Definitive Notes.

 

 

 

 

 

 

 

 

 

Notes may be issued at a discount to face value or may bear fixed or floating
rate interest or may be Index Linked Notes.

 

 

 

 

 

Minimum Term:

 

 

 

Maximum Term:

 

 

 

 

 

One day

 

 

 

183 days

 

 

 

 

 

Clearing Systems:

 

Selling Restrictions:

 

 

 

Euroclear Bank S.A./N.V., as operator of the
Euroclear system
Euroclear France
Clearstream Banking, société anonyme,
Luxembourg

 

U.S.A. 
United Kingdom
Japan
Switzerland

(or such other recognised clearing system as may be agreed between the Issuer
and the Issue and Paying Agent and in which Notes may from time to time be held)

 

 

 

 

 

 

 

Agent for Service of Process:

 

 

 

 

 

 

 

Law Debenture Corporate Services Limited

 

 

 

 

 

 

 

Address:

 

Fifth Floor

 

 

 

23

--------------------------------------------------------------------------------


 

 

 

100 Wood Street

 

 

 

 

London EC2V 7EX

 

 

Telephone:

 

+44 20 7606 5451

 

 

Fax:

 

+44 20 7606 0643

 

 

Telex:

 

888347/8956803

 

 

Contact:

 

Service of Process

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 4



INCREASE OF MAXIMUM AMOUNT

 

[Letterhead of Issuer]

 

[Date]

 

To:          Credit Suisse First Boston (Europe) Limited

Citibank International plc

Citibank, N.A. (as Issue and Paying Agent])

 

 

Dear Sirs

 

U.S.$200,000,000 Euro-commercial paper programme

 

We refer to a dealer agreement dated 10 June 2003 (the “Dealer Agreement”)
between ourselves as Issuer, the Arranger and the Dealers party thereto relating
to a U.S.$200,000,000 Euro-commercial paper programme (the “Programme”).  Terms
used in the Dealer Agreement shall have the same meaning in this letter.

 

In accordance with Clause 2.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
increased from U.S.$[ ],000,000 to U.S.$[ ],000,000 with effect from [date],
subject to delivery of the following documents:

 

(a)         an updated or supplemental Information Memorandum reflecting the
increase in the Maximum Amount of the Programme;

 

(b)         certified copies of all documents evidencing the internal
authorisations and approvals required to be granted by the Issuer for such
increase in the Maximum Amount;

 

(c)         certified copies of [specify any governmental or other consents
required by the Issuer] for such increase;

 

(d)         legal opinions from (i) the associate general counsel of the Issuer
and (ii) Clifford Chance relating to such increase;

 

(e)         a list of names, titles and specimen signatures of the persons
authorised to sign on behalf of the Issuer all notices and other documents to be
delivered in connection with such an increase in the Maximum Amount; and

 

(f)          written confirmation that Standard & Poor’s Ratings Services, a
division of the McGraw-Hill Companies Inc., and Moody’s Investors Service, Inc.
respectively are maintaining their current ratings for the Programme.

 

From the date on which such increase in the Maximum Amount becomes effective,
all references in the Dealer Agreement to the Maximum Amount or the amount of
the Programme shall be construed as references to the increased Maximum Amount
as specified herein.

 

25

--------------------------------------------------------------------------------


 

Yours faithfully

 

 

 

 

 

for and on behalf of

 

 

ECOLAB INC.

 

 

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 5



APPOINTMENT OF NEW DEALER

 

 

[Letterhead of Issuer]

 

[Date]

 

To:          [Name of new Dealer]

 

 

Dear Sirs

 

U.S.$[•]00,000,000 Euro-commercial paper programme

 

We refer to a dealer agreement dated 10 June 2003 (the “Dealer Agreement”)
between ourselves as Issuer, the Arranger and the Dealers party thereto relating
to a U.S.$[•]00,000,000 Euro-commercial paper programme (the “Programme”). 
Terms used in the Dealer Agreement shall have the same meaning in this letter.

 

In accordance with Clause 6.2 of the Dealer Agreement, we hereby appoint you as
an additional dealer for the Programme upon the terms of the Dealer Agreement
with [immediate effect/effect from [date]].  Please confirm acceptance of your
appointment upon such terms by signing and returning to us the enclosed copy of
this letter, whereupon you will, in accordance with Clause 6.2 of the Dealer
Agreement, become a party to the Dealer Agreement vested with all the authority,
rights, powers, duties and obligations as if originally named as a Dealer
thereunder.

 

Yours faithfully

 

 

 

 

for and on behalf of

ECOLAB INC.

 

 

[On copy]

 

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above.  For the purposes of Clause 7 (Notices),
our contact details are as follows:

 

27

--------------------------------------------------------------------------------


 

[Name of Dealer]

 

Address:

[                       ]

 

 

Telephone:

[                       ]

Fax:

[                       ]

Telex:

[                       ]

Contact:

[                       ]

 

 

Dated:

 

 

 

 

 

Signed:

 

 

 

for [Name of new Dealer]

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 6



FORM OF CALCULATION AGENCY AGREEMENT

 

THIS AGREEMENT is made on [date]

 

BETWEEN

 

(1)         ECOLAB INC. (the “Issuer”); and

 

(2)         [CALCULATION AGENT], as the calculation agent appointed pursuant to
Clause 2 hereof (the “Calculation Agent”, which expression shall include any
successor thereto).

 

WHEREAS:

 

(A)        Under a dealer agreement (as amended, supplemented and/or restated
from time to time, the “Dealer Agreement”) dated 10 June 2003 and made between
the Issuer, the Arranger and the Dealer(s) referred to therein, and a note
agency agreement (as amended, supplemented and/or restated from time to time,
the “Agency Agreement”) dated 10 June 2003 and made between the Issuer and the
agents referred to therein, the Issuer established a Euro-commercial paper
programme (the “Programme”).

 

(B)         The Dealer Agreement contemplates, among other things, the issue
under the Programme of index linked notes and provides for the appointment of
calculation agents in relation thereto.  Each such calculation agent’s
appointment shall be on substantially the terms and subject to the conditions of
this Agreement.

 

IT IS AGREED as follows:

 

1.           INTERPRETATION

 

1.1         Definitions

 

Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

 

1.2         Legislation

 

Any reference in this Agreement to any legislation (whether primary legislation
or regulations or other subsidiary legislation made pursuant to primary
legislation) shall be construed as a reference to such legislation as the same
may have been, or may from time to time be, amended or re-enacted.

 

1.3         Index Linked Notes

 

“Relevant Index Linked Notes” means such Index Linked Notes in respect of which
the Calculation Agent is appointed.

 

2.           APPOINTMENT OF CALCULATION AGENT

 

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the redemption amount and/or, if applicable, the amount of interest
in respect of the Relevant Index Linked Notes upon the terms and subject to the
conditions of this Agreement.  The Calculation Agent accepts such appointment.

 

29

--------------------------------------------------------------------------------


 

3.           DETERMINATION AND NOTIFICATION

 

3.1         Determination

 

The Calculation Agent shall determine the redemption amount of, and/or, if
applicable, the amount of interest payable on, each Relevant Index Linked Note
in accordance with the redemption calculation applicable thereto.

 

3.2         Notification

 

The Calculation Agent shall as soon as it has made its determination as provided
for in Clause 3.1 above (and, in any event, no later than the close of business
on the date on which the determination is made) notify the Issuer and the Issue
and Paying Agent (if other than the Calculation Agent) of the redemption amount
and/or, if applicable, the amount of interest so payable.

 

4.           STAMP DUTIES

 

The Issuer will pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement.

 

5.           INDEMNITY AND LIABILITY

 

5.1         Indemnity

 

The Issuer shall indemnify and hold harmless on demand the Calculation Agent
against any claim, demand, action, liability, damages, cost, loss or expense
(including, without limitation, legal fees and any applicable value added tax)
which it may incur arising out of the exercise of its powers and duties as
Calculation Agent under this Agreement, except such as may result from its own
negligence or bad faith or that of its officers, employees or agents.

 

5.2         Liability

 

The Calculation Agent may consult as to legal matters with lawyers selected by
it, who may be employees of, or lawyers to, the Issuer.  If such consultation is
made, the Calculation Agent shall be protected and shall incur no liability for
action taken or not taken by it as Calculation Agent or suffered to be taken
with respect to such matters in good faith, without negligence and in accordance
with the opinion of such lawyers.

 

6.           CONDITIONS OF APPOINTMENT

 

The Calculation Agent and the Issuer agree that its appointment will be subject
to the following conditions:

 

(a)             No obligations: in acting under this Agreement, the Calculation
Agent shall act as an independent expert and shall not assume any obligations
towards or relationship of agency or trust with the Issuer or the owner or
holder of any of the Relevant Index Linked Notes or any interest therein;

 

(b)            Notices: unless otherwise specifically provided in this
Agreement, any order, certificate, notice, request, direction or other
communication from the Issuer

 

30

--------------------------------------------------------------------------------


 

made or given under any provision of this Agreement shall be sufficient if
signed or purported to be signed by a duly authorised employee of the Issuer;

 

(c)             Duties: the Calculation Agent shall be obliged to perform only
those duties which are set out in this Agreement and in the redemption
calculation relating to the Relevant Index Linked Notes;

 

(d)            Ownership, interest: the Calculation Agent and its officers and
employees, in its individual or any other capacity, may become the owner of, or
acquire any interest in, any Relevant Index Linked Notes with the same rights
that the Calculation Agent would have if it were not the Calculation Agent
hereunder; and

 

(e)             Calculations and determinations: all calculations and
determinations made pursuant to this Agreement by the Calculation Agent shall
(save in the case of manifest error) be binding on the Issuer, the Calculation
Agent and (if other than the Calculation Agent) the holder(s) of the Relevant
Index Linked Notes and no liability to such holder(s) shall attach to the
Calculation Agent in connection with the exercise by the Calculation Agent of
its powers, duties or discretion under or in respect of the Relevant Index
Linked Notes in accordance with the provisions of this Agreement, except such as
may result from its own gross negligence or bad faith or that of its officers,
employees or agents.

 

7.           ALTERNATIVE APPOINTMENT

 

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint [the Issue
and Paying Agent] as calculation agent in respect of the Relevant Index Linked
Notes.

 

8.           THIRD PARTY RIGHTS

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

9.           LAW AND JURISDICTION

 

9.1         Governing law

 

This Agreement is governed by, and shall be construed in accordance with,
English law.

 

9.2         Jurisdiction

 

The Issuer agrees for the benefit of the Calculation Agent that the courts of
England shall have jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Agreement (respectively, “Proceedings” and “Disputes”) and, for such
purposes, irrevocably submits to the jurisdiction of such courts.

 

9.3         Appropriate forum

 

The Issuer irrevocably waives any objection which it might now or hereafter have
to the courts of England being nominated as the forum to hear and determine any
Proceedings

 

31

--------------------------------------------------------------------------------


 

and to settle any Disputes, and agrees not to claim that any such court is not a
convenient or appropriate forum.

 

9.4         Process agent

 

The Issuer agrees that the process by which any Proceedings in England are begun
may be served on it by being delivered to Law Debenture Corporate Services
Limited at Fifth Floor, 100 Wood Street, London EC2V 7EX or, if different, its
registered office for the time being.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the Calculation Agent addressed to the
Issuer and delivered to the Issuer appoint a further person in England to accept
service of process on its behalf and, failing such appointment within 15 days,
the Calculation Agent shall be entitled to appoint such a person by written
notice addressed to the Issuer and delivered to the Issuer.  Nothing in this
paragraph shall affect the right of the Calculation Agent to serve process in
any other manner permitted by law.

 

9.5         Non exclusivity

 

The submission to the jurisdiction of the courts of England shall not (and shall
not be construed so as to) limit the right of the Calculation Agent to take
Proceedings in any other court of competent jurisdiction, nor shall the taking
of Proceedings in any one or more jurisdictions preclude the taking of
Proceedings in any other jurisdiction (whether concurrently or not) if and to
the extent permitted by law.

 

10.         COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

 

 

ECOLAB INC.

 

By:

 

 

 

32

--------------------------------------------------------------------------------


 

Signature Page

 

The Issuer

 

ECOLAB INC.

 

By:

/s/Mark D. Vangsgard

 

 

 

 

Mark D. Vangsgard

 

 

The Arranger

 

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

 

By:

/s/Andrea Gull

 

 

 

 

Andrea Gull

 

 

The Dealers

 

CITIBANK INTERNATIONAL plc

 

 

By:

/s/Collin Withers

 

 

 

 

Collin Withers

 

 

CREDIT SUISSE FIRST BOSTON (EUROPE) LIMITED

 

 

By:

/s/Andrea Gull

 

 

 

 

Andrea Gull

 

33

--------------------------------------------------------------------------------